 Case 1:11-cr-00037-JPJ Document 326 Filed 05/11/20 Page 1 of 3 Pageid#: 998




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )      Case No. 1:11CR00037-002
                                                  )
 v.                                               )      OPINION AND ORDER
                                                  )
 JAMES RICHARD CONLEY, JR.,                       )      By: James P. Jones
                                                  )      United States District Judge
                   Defendant.                     )


       Justin Lugar, Assistant United States Attorney, Roanoke, Virginia, for United
States; John Stanford, Assistant Federal Public Defender, Abingdon, Virginia, for
Defendant.

      The defendant, a federal inmate previously sentence by this court, has filed a

motion by counsel seeking compassionate release from his sentence, based on his

desire to assist his ill wife, as well as his mother, who is disabled after a stroke. The

motion is filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018), which permits a

reduction in sentence after considering the factors set forth in 18 U.S.C. § 3553(a)

and if the court finds “extraordinary and compelling reasons warrant such a

reduction” and the reduction “is consistent with applicable policy statements issued

by the Sentencing Commission.” While the United States opposes the motion, it

does not defend on the ground that Conley has not exhausted his administrative

remedies. The defendant’s motion has been fully briefed and is ripe for decision.
 Case 1:11-cr-00037-JPJ Document 326 Filed 05/11/20 Page 2 of 3 Pageid#: 999




      Pursuant to a written Plea Agreement, the defendant pled guilty to conspiring

to possess with intent to distribute 500 grams or more of a mixture of

methamphetamine. He was subject to a statutory mandatory minimum sentence of

240 months and was sentenced at the low end of his guideline range on June 25,

2012, to 262 months imprisonment, to be followed by 10 years of supervised release.

Conley’s release date is currently projected to be June 14, 2030.

      Conley asserts that his wife has suffered from a rare form of cancer since

2004. She has undergone surgery on two occasions and may require future surgery.

He and wife have three children, who were aged 13, 12, and 8 at the time of his

sentencing in 2012, eight years ago. Presentence Investigation Report ¶ 66, ECF

No. 313. Conley had a substantial substance abuse problem and reported using

methamphetamine daily from 2004 to the time of his arrest. Id. at ¶ 70. He has a

lengthy criminal record and was determined to be a career criminal at sentencing.

Id. at ¶ 46. At the time of his arrest, he was unemployed. He had worked as a roofer

and laborer until 2007, when he quit work to deal methamphetamine. Id. at ¶ 74.

Conley is now 42 years old.

      The U.S. Sentencing Commission has adopted policy provisions relating to

release under § 3582(c)(1)(A). Those policies provide in pertinent part that release

may be granted if the court determines that “extraordinary and compelling reasons

warrant the reduction” and “[t]he defendant is not a danger to the safety of any other


                                         -2-
Case 1:11-cr-00037-JPJ Document 326 Filed 05/11/20 Page 3 of 3 Pageid#: 1000




person or to the community.” U.S. Sentencing Commission Guidelines Manual

(USSG) § 1B1.13(1)(A), (2) (2018). The USSG provides that extraordinary and

compelling reasons may exist if there is “[t]he death or incapacitation of the

caretaker of the defendant’s minor child or minor children.” Id. at cmt. n.1(C).

      While I certainly sympathize with the health problems in Conley’s family, I

do not find that they constitute an extraordinary and compelling reason for the

defendant’s release under § 3582(c)(1)(A). Two of his children are now adults and

there is no reason given why they cannot assist their mother and younger sister. His

mother has a daughter who lives in the same town. Moreover, based on Conley’s

history and characteristics, I cannot find that there is no danger to public safety with

his early release, even though he has so far a clear prison history and has completed

drug classes.

      For these reasons, it is ORDERED that the defendant’s motion, ECF Nos.

311 and 315, are DENIED.

                                                ENTER: May 11, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -3-
